 1

 2
                                      UNITED STATES DISTRICT COURT
 3
                                   NORTHERN DISTRICT OF CALIFORNIA
 4

 5

 6   HUMAN RIGHTS WATCH,
                                                              Case No. C 19-CV-00172 EDL

 7                                                            CONSENT OR DECLINATION
                              Plaintiff(s)                    TO MAGISTRATE JUDGE
 8           v.                                               JURISDICTION
     DEPARTMENT OF HOMELAND SECURITY; and
     UNITED STATES IMMIGRATION AND CUSTOMS
 9
     ENFORCEMENT,
                        Defendant(s).
10

11   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
     or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
12   jurisdiction in this matter. Sign this form below your selection.
13
             Consent to Magistrate Judge Jurisdiction
14
             In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
15   United States magistrate judge conduct all further proceedings in this case, including trial and
     entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
16   United States Court of Appeals for the Ninth Circuit.
17
             OR
18
             Decline Magistrate Judge Jurisdiction
19
             In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
20   magistrate judge conduct all further proceedings in this case and I hereby request that this case
21
     be reassigned to a United States district judge.

22
     DATE:    1/24/2019                                    NAME: Matthew A. Richards
23
                                                  COUNSEL FOR
24                                                (OR "PRO SE"): Plaintiff HUMAN RIGHTS WATCH

25
                                                                               /s/Matthew A. Richards
26                                                                                   Signature

27

28
                                                                                              American LegalNet, Inc.
                                                                                              www.FormsWorkFlow.com
